Citation Nr: 1703398	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a lung disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2011 rating decision, the RO denied entitlement to service connection for ischemic heart disease and asbestosis/lung condition.  In April 2011, the Veteran filed a notice of disagreement, a statement of the case was issued in January 2014, and in March 2014 a substantive appeal was received.

In an August 2012 rating decision, the RO denied entitlement to service connection for PTSD.  In October 2012, the Veteran filed a notice of disagreement, a statement of the case was issued in March 2013, and in March 2013 a substantive appeal was received.

The Veteran testified at an RO hearing in March 2015; the transcript is of record.

The issue of entitlement to service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that a withdrawal of the appeal of the issue of entitlement to service connection for ischemic heart disease is requested.

2.  The evidence is at least in equipoise as to whether the Veteran has PTSD due to his in-service experiences.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for ischemic heart disease by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the issue of entitlement to service connection for ischemic heart disease and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See 09/28/2015 VBMS, Third Party Correspondence.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  

The Court has emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (stating that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual (DSM-IV/V).  

The Veteran's DD Form 214 reflects that he served as a fireman/boiler technician in the United States Navy aboard the USS Colonial in the brown waters off the shores of the Republic of Vietnam.  See VBA Training Letter 10-06 (September 2010); 'Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents;' http://www.publichealth.va.gov/exposures/agentorange/shiplist/index.asp.  He had 1 year, 7 months, and 24 days of foreign and/or sea service.  05/09/2016 VBMS, Certificate of Release or Discharge from Active Duty.

A July 2012 VA examination reflects the finding that while the Veteran has anxiety disorder not otherwise specified, he did not meet the DSM-IV diagnostic criteria for PTSD.  The examiner stated that multiple military records reveal no endorsement of mental health symptoms.  The Veteran reports seeking psychiatric care in the late 1990s when he began experiencing panic attacks.  He reported no panic attacks in the last 10 years.  He currently reported symptoms of depression and generalized worry/anxiety and was given a diagnosis of anxiety disorder not otherwise specified (mixed anxiety-depressive state).  He reported being diagnosed with PTSD by a private psychiatrist.  The examiner noted that there were no records from outside mental health providers.  The examiner stated that the Veteran did not report stressors or symptoms consistent with a PTSD diagnosis during the evaluation.

Correspondence dated in October 2012 from J.N., M.D., reflects that the Veteran had been seen since February 2004, although he never focused on PTSD symptoms.  He had exhibited significant anxiety flashbacks and memory problems which had gotten much more intense in the last three to four years secondary to news on both the wars in Afghanistan and Iraq.  He has had a lot of anxiety and was prescribed Zoloft.  He had significant traumatic events that include him dropping off a lot of soldiers in South Korea and all of them were killed.  He said he always had a lot of guilt that if he would not have delivered them, they would not have been all dead.  The examiner stated he does not seem to have met the full criteria for PTSD.  04/03/2013 VBMS, Medical Treatment Record-Non-Government Facility.  

An Affidavit from K.W., a fellow soldier, reflects that he was on the USS Colonial with the Veteran.  He stated that an enemy bomb was placed on the ship; that civilians were picked up while his ship was in a fire fight; and, his ship was under mortar attack in 1967.  The Board notes that the Veteran was not in active service in 1967.  06/30/2014 VBMS, Third Party Correspondence.

Treatment records from Dr. J.N. dated in 2013 reflect diagnoses of generalized anxiety disorder and PTSD.  03/09/2015 VBMS, Medical Treatment Record-Non-Government Facility.

Correspondence dated in January 2015 from Dr. J.N. reflects that the Veteran has been suffering from increasing flashbacks and significant memory problems with severe PTSD symptoms.  The Veteran reported being exposed to trauma such as South Korean Special Forces that were living on his ship who he became friendly with and were killed.  Dr. J.N. opined that the Veteran has PTSD.  11/26/2014 VBMS, Medical Treatment Record-Non-Government Facility.

An April 2015 stressor statement from the Veteran reflects his report that while between June-September 1969 while traveling up and down the rivers they could have been fired upon at any time.  The ship had South Korean Special Forces aboard that were picked up and after awhile they were massacred.  The Veteran felt bad because they were like friends.  Also while traveling on the rivers, his Captain turned down many injured women, children, and elderly who needed help.  He also reported that the Navy Seals caught the enemy trying to attach a bomb to his ship.  05/07/2015 VBMS, VA Form 21-0781 Statement in Support of Claim for PTSD.

Correspondence dated in March 2016 from J.M., Ph.D., reflects the opinion that the Veteran has PTSD due to his in-service experiences.  Based on a clinical interview with the Veteran and review of the medical and lay records, the examiner opined that the Veteran has PTSD which at least as likely as not is directly related his in-service stressors.  Specifically, this includes when some of the Koreans who were dropped off by his ship were killed, the fear of being fired upon at any time by the enemy while traveling up and down the rivers in Vietnam, and turning away from the ship many injured women, children, and elderly people that were severely injured.  This also includes the night Navy Seals caught the enemy attaching a bomb to the bottom of the ship.  The examiner stated that his PTSD is manifested by nightmares, flashbacks, intense or prolonged distress after exposure to traumatic reminders, irritable or aggressive behavior, hypervigilance, and sleep disturbances.  04/20/2016 VBMS, Medical Treatment Record-Non-Government Facility.

Based on the PTSD diagnoses rendered by both Dr. J.N. and Dr. J.M., rendered in consideration of the Veteran's claimed credible stressors related to his Vietnam experiences, which constitute fear of hostile military or terrorist activity, the Board finds that service connection is warranted for PTSD.  


ORDER

Entitlement to service connection for ischemic heart disease is dismissed.

Entitlement to service connection for PTSD is granted.



REMAND

Initially, the Board notes that the July 2012 VA mental examination reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  It is not clear whether such records are relevant to the lung disability claim, thus such records must be requested and associated with the virtual folder.  

The Veteran claims entitlement to service connection for a lung disability due to asbestos exposure and exposure to herbicides during active service.  It is conceded that he was exposed to asbestos while stationed aboard the USS Colonial and it is presumed that he was exposed to herbicides as the USS Colonial served in the "Brown Water" off the Republic of Vietnam.  See VBA Training Letter 10-06 (September 2010); 'Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents;' http://www.publichealth.va.gov/exposures/agentorange/shiplist/index.asp.

In December 2011, the Veteran sought private treatment wherein he reported a history of chronic obstructive pulmonary disease (COPD).  A chest x-ray revealed clear lung fields bilaterally.  The examiner diagnosed COPD.  03/27/2012 VBMS, Medical Treatment Record-Non-Government Facility at 6.  

A February 2012 treatment record from the same provider reflects that the Veteran reported exposure to asbestos and Agent Orange in Vietnam.  A chest x-ray revealed no acute infiltrates.  The examiner diagnosed COPD with persistent bronchitis and asthmatic symptoms.  The examiner commented that the asbestos and Agent Orange exposure may have contributed to his chronic pulmonary problems and asthmatic symptoms.  Id. at 4.  

A week later, the Veteran underwent further evaluation and a chest x-ray.  The chest x-ray examination reflects bilateral lung apex thickening and parenchymal nodular densities, likely on the basis of scarring, with no evidence of pleural effusion, consolidation, or pneumothorax.  The examiner stated that these findings were not diagnostic of asbestos-induced lung disease but it is possible that these pleural fibrotic changes are caused by exposure to asbestos.  The examiner also opined that it is quite conceivable that the previous exposure to asbestos and Agent Orange may have contributed to his pulmonary symptoms.  Id. at 1-2.

A December 2013 VA examination reflects the Veteran's report of being treated for asthmatic bronchitis in 2003.  He also reported a tobacco history, smoking 1 pack a day for 15 years.  The examiner diagnosed COPD.  The examiner opined that the Veteran's COPD is not caused or aggravated by asbestos exposure in service.  The examiner opined that his COPD is caused by his significant history of tobacco abuse.  Current credible medical literature evidences tobacco abuse as a significant primary etiology in the development of COPD.  

In March 2014, the Veteran submitted an article which states that the main cause of COPD is smoking but exposure to asbestos and other toxins can trigger COPD.  03/26/2014 VBMS, Web/HTML documents.  

Correspondence dated in January 2015 from J.K.V., M.D., reflects that the Veteran has been treated at the practice for COPD with significant asthmatic and bronchitic symptoms.  The examiner noted that the Veteran has smoked less than a pack of cigarettes daily for about 16 years in the past arid quit smoking many years prior.  He worked at a plant where he was exposed to factory environments.  His CT scans have revealed bilateral apical pleural based nodularity and fibrosis.  The examiner commented that there are no specific features suggestive of asbestos related lung disease seen on the CAT scan.  The examiner stated further that although these CT scan findings of the chest are not specific for asbestos exposure it is quite possible that these changes are indeed caused by previous exposure to asbestos.  Although his smoking habit and working in the General Motors factory may have contributed to the development of chronic lung problems, it is also possible that his work in the Navy and exposure to asbestos and Agent Orange also may have contributed to the development of chronic lung problems.  01/30/2015 VBMS, Medical Treatment Record-Non-Government Facility.

A March 2015 VA addendum opinion reflects acknowledgement of the COPD article and the January 2015 opinion.  The examiner stated that review of all available evidence at this time does not change the opinion from the December 2013 examination where the provider indicated the cause of the Veteran's COPD remains his history of tobacco use.  The examiner noted that the Veteran had a chest x-ray in 2013 which showed the lungs to be clear without any evidence of fibrosis or pleural plaques.  The examiner opined that there is no objective evidence that the Veteran has developed any pathological process from his exposure to asbestos while on active duty in the Navy, in the Naval Reserves or while working at a plant for 43 years.  03/20/2015 VBMS, C&P Exam.

The private examiners have suggested that the Veteran's COPD could be due to asbestos exposure or exposure to herbicides.  The VA examination reports, however, do not address whether his respiratory condition is due to exposure to herbicides.  Moreover, the VA examination reports do not adequately address the objective findings in the x-ray reports and the opinions of the private examiners.  While the March 2015 VA examiner commented that a 2013 x-ray of the lungs was clear of any evidence of fibrosis or pleural plaques, a February 2012 private examiner references pleural fibrotic changes, which were not addressed by the VA examiner.  An opinion should be sought as to whether his claimed lung disability is due to exposure to asbestos or herbicides.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder the Veteran's records from the SSA.

2.  Request that a VA physician with appropriate expertise review the virtual folder to address the nature and etiology of his claimed respiratory disability, to include whether the Veteran has a disease related to asbestos exposure or herbicide exposure.  An examination should be scheduled if deemed necessary by the examiner.  

It has been established that the Veteran was exposed to asbestos during active service and it is presumed that he was exposed to herbicides during active service.  

The examiner should respond to the following:

a) Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a respiratory disability that it is related to service, to include as the result of asbestos exposure.

b)  Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a respiratory disability that it is related to service, to include as the result of  herbicide exposure.

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions. 

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  The examiner should specifically address the significance, or lack thereof, with respect to the CT showing pleural fibrotic changes, as noted in the February 2012 report written by Dr. J.V.

3.  Thereafter, readjudicate the service connection claim.  If the benefit sought is not granted in full, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


